 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Matthew Moreno,                                     No. CV-18-01085-PHX-GMS
10                  Petitioner,                          ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus and
16   United States Magistrate Judge Metcalf’s Report and Recommendation (“R&R”). Docs.
17   1, 14. The R&R recommends that the Court dismiss the Petition with prejudice. Doc. 14
18   at 11. The Magistrate Judge advised the parties that they had fourteen days to file
19   objections to the R&R and that failure to file timely objections could be considered a
20   waiver of the right to obtain review of the R&R. Id. at 11 (citing Fed. R. Civ. P. 72 (b);
21   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)).
22          The parties did not file objections, which relieves the Court of its obligation to
23   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
24   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
25   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
26   determine de novo any part of the magistrate judge’s disposition that has been properly
27   objected to.”). The Court will accept the R&R and dismiss the Petition with prejudice. See
28   28 U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or modify, in
 1   whole or in part, the findings or recommendations made by the magistrate”); Fed. R. Civ.
 2   P. 72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;
 3   receive further evidence; or return the matter to the magistrate judge with instructions.”).
 4          IT IS HEREBY ORDERED:
 5          1.      Magistrate Judge Metcalf’s R&R (Doc. 14) is ACCEPTED.
 6          2.      Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED
 7   WITH PREJUDICE.
 8          3.      The Clerk of Court shall TERMINATE this action and enter judgment
 9   accordingly.
10          4.      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, in the
11   event Petitioner files an appeal, the Court declines to issue a certificate of appealability
12   because reasonable jurists would not find the Court’s procedural ruling debatable. See
13   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
14          Dated this 10th day of May, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
